Case 2:21-cv-02081 Document 1-1 Filed 04/16/21 Page 1 of 14 PagelD #: 4

Exhibit

 

 

 

 
 

Case 2:21-cv-02081 Document 1-1 Filed 04/46/24—Page 2 of 4 Pagelb #-5—____—_

o ‘

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF Queens

 

ROBIN COPELAND

 

 

Plaintiff/Petitioner,

- against -

Index No, 705208/2021

 

STORES EAST, INC.
eT

 

WAL-MART STORES EAST, LP AND WAL-MART

 

 

 

Defendant/Respondent.

x

 

NOTICE OF COMMENCEMENT OF ACTION

SUBJECT TO MANDATORY ELECTRONIC FILING

PLEASE TAKE NOTICE that the matter captioned above, which has been commenced by filing of the
accompanying documents with the County Clerk, is subject to mandatory electronic filing pursuant to Section 202.5-bb
of the Uniform Rules for the Trial Courts. This notice is being served as required by Subdivision (b) (3) of that

Section.

The New York State Courts Electronic Filing System (“NYSCEF’”) is designed for the electronic filing of
documents with the County Clerk and the court and for the electronic service of those documents, court documents,
and court notices upon counsel and self-represented parties. Counsel and/or parties who do not notify the court of a
claimed exemption (see below) as required by Section 202.5-bb(e) must immediately record their representation within
the e-filed matter on the Consent page in NYSCEF. Failure to do so may result in an inability to receive electronic
notice of document filings.

Exemptions from mandatory e-filing are limited to: 1) attorneys who certify in good faith that they lack the
computer equipment and (along with all employees) the requisite knowledge to comply; and 2) self-represented parties
who choose not to participate in e-filing. For additional information about electronic filing, including access to Section
202.5-bb, consult the NYSCEF website at www.nycourts. goviefile or contact the NYSCEF Resource Center at 646-
386-3033 or efile@courts.state.ny.us.

Dated: 03/08/21

(Signature)

 

Howard Schatz

 

(Name)

 

Silbowitz & Garafola

 

 

(Firm Name)

 

To:

 

New York, NY 10036

 

 

(212)354-6800

rlove@nylawyer.net |

 

(Address)

(Phone)

(E-Mail)

a/e/ll

 
 

Case 2:21-cv-02081 Document 1-1 Filed 04/16/21—Page 3 of 14 Pagetb-#:-6—

 

 

 

(FILED: QUEENS COUNTY CLERK 0370872021 07:42 AM INDEX NO. 705208/2021
NYSCEF DOC. NO. 1 a RECEIVED NYSCEF: 03/08/2021
SUPREME COURT OF THE STATE OF NEWYORK =—-WGeXNO!
COUNTY OF QUEENS .
g xX SUMMONS
ROBIN COPELAND , .
Plaintiff designates Queens
Plaintiff(s), County as the place of trial.
-against- The basis of venue is:
Plaintiff's residence
WAL-MART STORES EAST, LP AND WAL-MART . .
STORES EAST, INC. ————— Plaintiff resides at:
1530 Hassock Street, Apt. 5A
Defendant(s). Far Rockaway, NY 11691

x County of Queens

To the above named Defendants:

You are hereby summoned to answer the complaint in this action, and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiff's attomeys within twenty days after the service of this summons,
exclusive of the day of service, where service is made by delivery upon you personally within the
state, or, within 30 days after completion of service where service is made in any other manner.
In case of your failure to appear or answer, judgment will be taken against you by default for the
relief demanded in the complaint.

Dated: Great Neck, NY
March 8, 2021 fn

HOWARD SCHATZ
SILBOWITZ, GARAFOLA, SILBOWITZ,
SCHATZ & FREDERICK, LLP
ATTORNEY FOR PLAINTIFF(S)
ROBIN COPELAND
55 WATER MILL LANE, SUITE 400
GREAT NECK, NY 11021
(212) 354-6800
Our File No. 202001544

TO:

Wal-Mart Stores East, LP

111 8th Avenue

New York, NY 10011

Wal-Mart Stores East, Inc.

111 8th Avenue
New York, NY 10011

1 of 7

 

 
 

Case 2:21-cv-02081 Document 1-1 Filed 04/16/21—Page 4 of +4 Pagelb-#:-7#—_—_____
FILED: QUEENS COUNTY CLERK INDEX NO. 705208/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2021

 

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS Index No.:
X Date Purchased:

 

ROBIN COPELAND
VERIFIED

Plaintiff(s), COMPLAINT
-against-

WAL-MART STORES EAST, LP AND WAL-MART STORES
EAST, INC.

Defendant(s).
X

Plaintiff by her attorneys, SILBOWITZ, GARAFOLA, SILBOWITZ, SCHATZ &
FREDERICK, LLP complaining of the Defendants, respectfully alleges, upon information and
belief:

1. That at all times herein mentioned, the Plaintiff was, and still is a resident of the
County of Queens, State of New York.

2. That at all times herein mentioned, the Defendant WAL-MART STORES EAST,

LP was and still is a foreign limited partnership, duly organized and existing under and by virtue

of the laws of the State of New York.

3. That at all times herein mentioned, the Defendant WAL-MART STORES EAST,

LP maintained a principal place of business in the County of New York, State of New York.

. 4, That at all times herein mentioned, the Defendant WAL-MART STORES EAST,
INC. was and still is a foreign business corporation duly organized and existing under and by

virtue of the laws of the State of New York.

5. That at all times herein mentioned, the Defendant, WAL-MART STORES EAST,

INC. maintained a principal place of business in the County of New York, State of New York.

2 of 7

 

 
FILED: QUEENS COUNTY CLERK 03/08/2021 07:42 AM

Case 2:21-cv-02081 Document 1-1 Filed 04/16/21 Page 5 of 14 PagelD #: 8

INDEX NO. 705208/2021

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2021

6. That at all times herein mentioned, the Defendant, WAL-MART STORES EAST,
LP owned the premises and appurtenances and fixtures thereto, located at Walmart, 77 Green Acre
Road South, in the Town of Valley Stream, County of Nassau, State of New York.

7. That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, LP managed the aforesaid premises.

8. That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, LP controlled the aforesaid premises.

9, That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, LP maintained the aforesaid premises.

10.‘ That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, LP repaired the aforesaid premises.

11. That at all times herein mentioned, the Defendant, WAL-MART STORES EAST,
INC. owned the premises and appurtenances and fixtures thereto, located at Walmart, 77 Green
Acre Road South, in the Town of Valley Stream, County of Nassau, State of New York.

12.‘ That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, INC. managed the aforesaid premises.

13.‘ That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, INC. controlled the aforesaid premises.

14. That at all times herein mentioned, and upon information and belief, the Defendant,
WAL-MART STORES EAST, INC. maintained the aforesaid premises.

15. That at all times herein mentioned, and upon information and belief, the Defendant,

WAL-MART STORES EAST, INC. operated the aforesaid premises.

3 of 7
 

Case 2:21-cv-02081 Document 1-1 Filed 04/46/24+—Page 6 e#4 Pagetb-4-9——______

(FILED: QUEENS COUNTY CLERK 03/08/2021 07:42 AM INDEX NO. 705208/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2021

 

 

16. That on or about May 08, 2019, Plaintiff ROBIN COPELAND was lawfully on
the aforesaid premises.

17.‘ That on or about May 08, 2019, while Plaintiff ROBIN COPELAND was lawfully
on the aforesaid premises, she was caused to slip and fall and sustain serious and permanent
injuries.

18. That the above-mentioned occurrence, and the results thereof, were caused by the
joint, several and concuneut negligence of the Defendants and/or said Defendants’ agents,
servants, employees and/or licensees in the ownership, operation, management, supervision,
maintenance and control of the aforesaid premises.

19. That no negligence on the part of the Plaintiff contributed to the occurrence alleged
herein in any manner whatsoever.

20. That by reason of the foregoing, Plaintiff ROBIN COPELAND was caused to
sustain serious injuries and to have suffered pain and suffering; that these injuries and their effects
will be permanent; and as a result of said injuries, Plaintiff has been caused to incur, and will
continue to incur, expenses for medical care and attention; and, as a further result, Plaintiff was,
and will continue to be, rendered unable to perform Plaintiff's normal activities and duties and has
sustained a resultant loss therefrom.

21. +‘ That as a result of the foregoing, Plaintiff was damaged in a sum which exceeds
the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintiff(s) demand(s) judgment against the Defendants herein, in a
sum exceeding the jurisdictional limits of all lower courts which would otherwise have

jurisdiction, together with the costs and disbursements of this action.

4 of 7

 

 
 

Case 2:21-cv-02081 Document 1-1 Filed 04/16/21 Page 7 of 4 PagetB #-40—_
FILED: QUEENS COUNTY CLERK 03/08/2021 07:42 AM INDEX NO. 705208/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2021

   

Dated: Great Neck, NY
March 8, 2021

Yours, etc. pj |

HOWARD SCHATZ

SILBOWITZ, GARAFOLA, SILBOWITZ,
SCHATZ & FREDERICK, LLP
ATTORNEY FOR PLAINTIFF(S)

ROBIN COPELAND

55 WATER MILL LANE, SUITE 400
GREAT NECK, NY 11021

(212) 354-6800

Our File No. 202001544

 

5 of 7

 

 
Case 2:21-cv-02081 Document 1-1 Filed 04/16/21 Page 8 of 14 PagelD #: 11

 

(FILED: QUEENS COUNTY CLERK 03/08/202i 07:42 AM) INDEX NO. 705208/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2021
ATTORNEY'S VERIFICATION

HOWARD SCHATZ, an attorney duly admitted to practice before the Courts of the State
of New York, affirms the following to be true under the penalties of perjury:

I am an attorney at SILBOWITZ, GARAFOLA, SILBOWITZ, SCHATZ &
FREDERICK, LLP, attorneys of record for Plaintiff{s), ROBIN COPELAND. I have read the
annexed COMPLAINT and know the contents thereof, and the same are true to my knowledge,
except those matters therein which are stated to be alleged upon information and belief, and as to
those matters I believe them to be true. My belief, as to those matters therein not stated upon
knowledge, is based upon facts, records, and other pertinent information contained in my files.

This verification is made by me because Plaintiff(s) is/are not presently in the county

wherein I maintain my offices.

DATED: Great Neck, NY

March 8, 2021 tN

~ HOWARD SCHATZ

6 of 7
Case 2:21-cv-02081 Document 1-1 Filed 04/16/21 Page 9 of 14 PagelD #: 12

 

 

FILED: QUEENS COUNTY CLERK 03/08/2021 07:42 AM INDEX NO. 705208/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2021

Index No.

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS

ROBIN COPELAND

Plaintiff(s),
-against-

WAL-MART STORES EAST, LP AND WAL-MART STORES EAST, INC.

Defendant(s).

 

SUMMONS AND VERIFIED COMPLAINT

 

Silbowitz, Garafola, Silbowitz, Schatz & Frederick, LLP
Attorneys for Plaintiff(s)
55 Water Mill Lane, Suite 400
ms Great Neck, NY 11021
(212) 354-6800

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts
of New York State, certifies that, upon, information and belief and reasonable inquiry, the
contentions contained in the annexed document are not frivolous.

Dated: March 8, 2021 fn
Signature

Howard Schatz

7 of 7
 

Case 2:21-cy-0 = i .
PILED: QUEENS COUNTY CLERK 03/17/2021 10:38 amo 10% 14 PamePx6 1705208 /2021

NYSCEF DOC. NO. 5 RECEIVED NYSCEF: 03/17/2021

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
ween eee nee eee eee eee X
ROBIN COPELAND, Index No.: 705208/2021
Plaintifi(s),
-against- VERIFIED ANSWER

WAL-MART STORES EAST, LP AND WAL-MART
STORES EAST, INC.,

Defendant(s).
---- x

The defendant, WAL-MART STORES EAST, LP ISHA AS "WAL-MART

 

STORES EAST, LP AND WAL-MART STORES EAST, INC.", by its attorneys, BRODY
O'CONNOR & O'CONNOR, answering the Verified Complaint herein states upon information
and belief:

1: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “1” and each and every part thereof.

2: Defendant denies the allegations set forth m paragraph marked “2” except
admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to
do and doing business in the State of New York.

3: Defendant denies the allegations set forth in paragraph marked “3” and
each and every part thereof.

4; Defendant denies the allegations set forth in paragraph marked “4” except
admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to
do and doing business in the State of New York.

5: Defendant denies the allegations set forth in paragraph marked “5S” and

each and every part thereof.

1 of 5
Case 2:21-cv-02081 Document 1-1 Filed 04/16/21 Page 11 of 14P D# 14
(FILED: QUEENS COUNTY CLERK 03/17/2021 10:38 AM” HABER NO. “7o5208/2021

NYSCEF DOC. NO. 5 RECEIVED NYSCEF: 03/17/2021

6: Defendant denies the allegations set forth in paragraph marked “6” except
admits that WAL-MART STORES EAST, LP is the operator of the Valley Stream Walmart
store, leaving all other questions to the Court.

7: Defendant denies the allegations set forth in paragraphs marked “7”, “8”,
“gr 10, “11, “12”, “13”, “14” and “15” except admits that WAL-MART STORES EAST,
LP is the operator of the Valley Stream Walmart store, leaving all other questions to the
Court.

8: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “16” and “17” and each and every
part thereof.

9: Defendant denies the allegations set forth in paragraphs marked “18”, “19”
and “20” and each and every part thereof.

10: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “21” and each and every part
thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

11: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should
be diminished in the proportion which the culpable conduct and/or contributory negligence
and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or

negligence which caused the damages.

2 of 5
 
   

FILED:
NYSCEF DOC. NO. 5 RECEIVED NYSCEF: 03/17/2021

AS AND FOR A SECOND AFFIRMATIVE DEFENSE
12: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintiff's damages was caused in whole or in part by two
or more joint tortfeasors, then defendant’s liability herein for non-economic loss may not
exceed its equitable share of said damages in accordance with its relative culpability, as
provided by Section 1601 of the CPLR.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
13: Plaintiff's recovery, if any shall be reduced by the amount of any
collateral payments received, in accordance with CPLR Section 4545.
WHEREFORE, defendant, WAL-MART STORES EAST, LP ISHA AS "WAL-
MART STORES EAST, LP AND WAL-MART STORES EAST, INC.", requests judgment
dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York
March 16, 2021

3 of 5
(FILED: UE aie COUNTY CLERK 03717720207 10738 Amo” 1° 0! 14 PawelPx.1905208/2021

NYSCEF DOC. NO.

TO:

5 RECEIVED NYSCEF: 03/17/2021

Yours, etc.

BRODY O'CONNOR & O'CONNOR
Attorneys for Defendant

Byy
PATRICIA A. O’>CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778
File No.: WM 21-213 PC

SILBOWITZ, GARAFOLA, SILBOWITZ, SCHATZ & FREDERICK, LLP
Attomeys for Plaintiff

55 Water Mill Lane, Suite 400

Great Neck, New York 11021

(212) 354-6800

File No.: 202001544

4 of 5
FILED:

 

 
 

age 14 of 14 PagelDys 17

NYSCEF DOC. NO. 5 RECEIVED NYSCEF:

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice m the Courts of the State of
New York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant
has read the foregoing Verified Answer and knows the contents thereof; that the same is true to
the affirmant’s knowledge, except as to the matters therein stated to be alleged on information
and belief: and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and
not by the defendant is that defendant is a foreign limited partnership.

The ground of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations
and conferences has with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties
of perjury.

Dated: Northport, New York

March 16, 2021

PATRICIA A. O°>CONNOR

5 of 5

05208/2021
03/17/2021
